COLORADO COURT OF APPEALS                                         2016COA144

Court of Appeals No. 15CA0765
Weld County District Court No. 13CV30928
Honorable Julie C. Hoskins, Judge


Bill Barrett Corporation and Bonanza Creek Energy, Inc.,

Plaintiffs-Appellees and Cross-Appellants,

and

Noble Energy, Inc.,

Plaintiff-Appellee,

v.

Sand Hills Metropolitan District, f/k/a Altamira Metropolitan District No. 6;
United Water and Sanitation District; and Town of Lochbuie,

Defendants-Appellants and Cross-Appellees.


             JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                Division VI
                          Opinion by JUDGE FOX
                      Bernard and Richman, JJ., concur

                          Announced October 6, 2016


Davis Graham & Stubbs LLP, R. Kirk Mueller, Mark E. Champoux, Denver,
Colorado, for Plaintiffs-Appellees and Cross-Appellants

Hogan Lovells US LLP, Scot W. Anderson, Elizabeth H. Titus, Denver, Colorado,
for Plaintiff-Appellee

Waas Campbell Rivera Johnson & Velasquez LLP, Darrell G. Waas, Mikaela V.
Rivera, Kathryn I. Hopping, Denver, Colorado, for Defendants-Appellants and
Cross-Appellees
Collins Cockrel & Cole, Eric C. Jorgenson, Denver, Colorado, for Amicus Curiae
Special District Association of Colorado
¶1    Sand Hills Metropolitan District (the district), United Water

 and Sanitation District,1 and the Town of Lochbuie (Lochbuie),

 Colorado (collectively Sand Hills) appeal the trial court’s partial

 grant of motions for summary judgment filed by Bill Barrett

 Corporation and Bonanza Creek Energy, Inc. (collectively

 Taxpayers).2 Taxpayers cross-appeal the trial court’s partial grant

 of Sand Hills’ motion for summary judgment. We affirm in part,

 reverse in part, and remand to the trial court.

                            I.   Background

¶2    The district was originally organized in 2004 as Altamira

 Metropolitan District No. 6 (Altamira District). When organized, the

 district’s boundaries were entirely within Lochbuie. On October 6,

 2004, Lochbuie approved a proposed service plan (the 2004 plan),

 and the Weld County District Court issued an order and decree

 organizing the district.




 1 United Water and Sanitation District is a special district whose
 president, Bob Lembke, also owns 70 Ranch, LLC. Lembke is also a
 member of the Sand Hills Metropolitan District (formerly Altamira
 District, No. 6) Board of Directors.
 2 Noble Energy, Inc. (Noble) was added to the amended complaint as

 an involuntary plaintiff and is an involuntary plaintiff-appellee here.

                                    1
¶3    According to the 2004 plan, the purpose of the district was to

 “finance the construction of local and regional public improvements

 for the use and benefit of the Altamira Development’s residents and

 taxpayers.” The plan also required the district to “provide for

 maintenance of certain public improvements.” Specifically, the plan

 proposed “the construction, acquisition and installation of local and

 regional public improvements, including streets and traffic signals,

 and water, sewer, storm drainage and park and recreation

 facilities . . . for the Altamira Development.” The Altamira

 Development was to include 1496 single family homes and 70,000

 square feet of commercial space within Lochbuie’s boundaries. The

 development never occurred.

¶4    70 Ranch, LLC (70 Ranch) owns 13,000 acres located

 approximately 30 miles northeast of Lochbuie in unincorporated

 Weld County. In 2009, the district purported to include the 70

 Ranch property within its boundaries. The district’s board of

 directors approved the inclusion, and the Weld County District

 Court issued an order granting the inclusion on April 29, 2009. In

 2010, the district changed its name from the Altamira District to

 the Sand Hills Metropolitan District. Then, in 2011, the district


                                   2
 excluded from its boundaries all of the land, located in Lochbuie,

 that originally comprised the Altamira District. The district’s board

 of directors approved the exclusion, and the Weld County district

 court issued an order granting the exclusion on April 28, 2011.

 Through this sequence of actions, the district relocated itself from

 Lochbuie to encompass only the 70 Ranch property. The district

 did not give notice to, or seek approval from, the Board of County

 Commissioners of Weld County.

¶5    Taxpayers and Noble are oil and natural gas exploration

 companies that lease mineral interests at 70 Ranch. 70 Ranch

 owns some, but not all, of the subsurface mineral rights below the

 70 Ranch property. 70 Ranch leases its mineral rights to

 Taxpayers, and Taxpayers also lease subsurface mineral rights

 below the 70 Ranch property from other mineral estate owners.

¶6    In 2008, the district’s board of directors approved certification

 of a mill levy of 51.118 mills for the district’s general operating

 expenses. Since 2009, when 70 Ranch was included, Taxpayers

 have paid millions of dollars in ad valorem taxes to the district.

¶7    Despite the district’s 2009 and 2011 actions, it did not prepare

 a revised service plan until 2013 (the 2013 plan) to reflect its new


                                     3
location and adjusted purpose. The 2013 plan acknowledges the

district’s 2009 and 2011 geographical shift to the 70 Ranch

property in Weld County and articulates its new purpose to provide

“an important site for water facilities and storage.” The 2013 plan

indicates that the district “will provide for the construction,

acquisition and installation of local and regional public

improvements, including streets and traffic signals, and water,

sewer, storm drainage and park and recreation facilities.” The plan

reiterates an intent to provide for the improvements (costing

approximately $19,315,008.90) as contemplated by the Altamira

District in Lochbuie. The 2013 plan states the district’s intent “to

cooperate with other local governments, authorities and enterprises

to develop infrastructure resources of benefit on a regional basis.”

The plan lists examples of the district’s potential regional reach,

including repairing and reconstructing Lake Henry (in Lochbuie),

constructing various water truck depots in Weld County,

constructing a water pipeline in Weld County, and constructing a

reservoir and recharge site in Weld County. The 2013 plan states,

however, that the district is not obligated to complete any of these

potential improvements.


                                   4
¶8       Taxpayers sued Sand Hills in 2013 claiming that Sand Hills

  exceeded its authority and violated parts of the Special District Act,

  §§ 32-1-101 to -1807 (the Act), C.R.S. 2016, and the Colorado

  Constitution. Taxpayers moved for partial summary judgment and

  Sand Hills cross-moved for summary judgment.

¶9       In a detailed written order, the trial court found:

        After April 28, 2011 — when the district unilaterally removed

         itself entirely from Lochbuie — the district lost its legal

         authority to collect taxes. Thus, the trial court granted

         Taxpayers’ motion for partial summary judgment with respect

         to any district actions taken after that date.

        Taxpayers are entitled to a tax refund for taxes paid for tax

         years 2011, 2012, and 2013.

        From April 29, 2009, until April 28, 2011 — when the

         district’s boundaries included the 70 Ranch property and the

         original Altamira District property — the district had the

         authority to tax Taxpayers. Thus, as to this time period, the

         trial court granted Sand Hills’ motion for summary judgment.

¶ 10     Sand Hills and Taxpayers appeal the adverse components of

  the trial court’s order on their respective motions.

                                      5
                     II.    Special District Taxing Authority

¶ 11   Sand Hills contends that the trial court erred in concluding

  that the district lost authority to tax when it relocated itself in 2011

  to encompass only the 70 Ranch property. On cross-appeal,

  Taxpayers argue that the trial court erred in concluding that the

  district had authority to impose taxes on their mineral interests

  from 2009 until 2011, when the district’s geographic boundary

  expanded to include the 70 Ranch property.

                A.         Preservation and Standard of Review

¶ 12   The parties agree that the relevant arguments were preserved

  for appeal.

¶ 13   We review de novo a trial court’s order granting summary

  judgment. Lewis v. Taylor, 2016 CO 48, ¶ 13. “Summary judgment

  is appropriate only if ‘the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits,

  if any, show that there is no genuine issue as to any material fact

  and that the moving party is entitled to a judgment as a matter of

  law.’” Id. (quoting C.R.C.P. 56(c)).

¶ 14   Additionally, we review questions of statutory interpretation de

  novo. Id. at ¶ 14. When construing a statute, we effectuate the


                                         6
  intent of the General Assembly by looking to the plain meaning of

  the statutory language and considering it within the context of the

  statute as a whole. Bly v. Story, 241 P.3d 529, 533 (Colo. 2010).

  We construe the entire statutory scheme to give consistent,

  harmonious, and sensible effect to all parts. Climax Molybdenum

  Co. v. Walter, 812 P.2d 1168, 1174 (Colo. 1991). And, we avoid

  interpretations that would lead to an absurd result. Crandall v.

  City & Cty. of Denver, 238 P.3d 659, 662 (Colo. 2010). If the

  statutory language is clear, we apply it as written. Specialty Rests.

  Corp. v. Nelson, 231 P.3d 393, 397 (Colo. 2010). If the statutory

  language is ambiguous, we may use other tools of statutory

  interpretation to determine the General Assembly’s intent.

  Crandall, 238 P.3d at 662.

                          B.    Applicable Law

¶ 15   The Act was enacted “with the intent that special districts

  would ‘promote the health, safety, . . . and general welfare’ of their

  inhabitants and the state of Colorado.” S. Fork Water & Sanitation

  Dist. v. Town of South Fork, 252 P.3d 465, 468 (Colo. 2011) (quoting

  § 32-1-102(1), C.R.S. 2016). Special districts possess only those

  powers expressly conferred upon them. Id.


                                     7
¶ 16   As relevant here, the Act provides:

            The board of county commissioners of each
            county which has territory included within the
            proposed special district, other than a
            proposed special district which is contained
            entirely within the boundaries of a
            municipality, shall constitute the approving
            authority under this part 2 and shall review
            any service plan filed by the petitioners of any
            proposed special district.

  § 32-1-203(1), C.R.S. 2016. Moreover, sections 32-1-201 to -209,

  C.R.S. 2016, apply “except where a petition for the organization of a

  special district confined exclusively within the boundaries of any

  existing municipality has been approved by a resolution of the

  governing body of the municipality.” § 32-1-201.

¶ 17   And, section 32-1-207, C.R.S. 2016, provides the procedures

  governing when and how a special district may alter its service

  plan. A special district’s governing body may make material

  modifications — changes of a basic or essential nature — to its

  previously approved service plan only “by petition to and approval

  by the board of county commissioners or the governing body of the

  municipality.” § 32-1-207(2)(a). The “inclusion of property that is

  located in a county or municipality with no other territory within




                                    8
  the special district may constitute a material modification of the

  service plan.” Id.

                             C.     Analysis

¶ 18   Because this statutory scheme is clear and unambiguous, our

  analysis focuses on applying the plain meaning of the Act. Nelson,
231 P.3d at 397.

¶ 19   Section 32-1-207(2)(a) includes a nonexhaustive list of factors

  specifying when a district’s modification of its service plan is

  considered material and requires a petition to and approval from

  the board of county commissioners.

             [A]pproval of modifications shall be required
             only with regard to changes of a basic or
             essential nature, including but not limited to
             the following: Any addition to the types of
             services provided by the special district; a
             decrease in the level of services; a decrease in
             the financial ability of the district to discharge
             the existing or proposed indebtedness; or a
             decrease in the existing or projected need for
             organized service in the area. Approval for
             modification shall not be required for changes
             necessary only for the execution of the original
             service plan or for changes in the boundary of
             the special district; except that the inclusion of
             property that is located in a county or
             municipality with no other territory within the
             special district may constitute a material
             modification of the service plan[.]



                                     9
  § 32-1-207(2)(a).

¶ 20   The relevant facts are not in dispute. We must determine

  whether the district modifications at issue here — the 2009

  addition of the 70 Ranch property (outside of Lochbuie and within

  Weld County) and the 2011 complete geographic shift to the 70

  Ranch property (removing all Lochbuie property) along with the

  district’s shift from a local focus with the purpose of providing local

  necessities for the construction of the Altamira Development to a

  regional focus providing services beyond Lochbuie’s boundaries —

  exceeded the scope of the 2004 plan and constituted material

  modifications requiring the approval of the Board of County

  Commissioners of Weld County.

                      1.   The District’s 2011 Actions

¶ 21   We begin by discussing the district’s complete geographic shift

  in 2011 when the district removed itself entirely from Lochbuie so

  that its geographical area included only the 70 Ranch property —

  thirty miles northeast in unincorporated Weld County. Although

  that geographic shift alone was a major change to the district, it

  was not until 2013 that (1) the district attempted to amend the

  2004 plan; and (2) Lochbuie’s Town Board purported to approve the


                                    10
  2013 plan, adopting a focus on regional water infrastructure. It is

  undisputed that Sand Hills had not built any of the improvements

  associated with the Altamira Development described in the 2004

  plan.

¶ 22      The trial court concluded that the district’s failure to comport

  with the purposes of the 2004 plan along with the district’s

  complete geographic overhaul in 2011 constituted a material

  departure from the original service plan under section

  32-1-207(2)(a). We agree.

¶ 23      First, the district’s shift in purpose, reflected in the 2013 plan,

  from a localized district providing for residential and commercial

  development in Lochbuie to a regional district reaching beyond

  Lochbuie and providing regional benefits to the county constituted

  a change to the basic and essential nature of the 2004 plan. See

  § 32-1-207(2)(a); see also Upper Bear Creek Sanitation Dist. v. Bd. of

  Cty. Comm’rs, 715 P.2d 799, 800 (Colo. 1986) (stating that

  appropriate board of county commissioners was required to approve

  a modified service plan). The 2011 geographical shift also

  completely altered the area subject to the district’s taxation

  authority and changed the basic and essential nature of the 2004


                                       11
  plan. See § 32-1-207(2)(a). To adopt such a modification, the

  district needed approval from the appropriate governing authority.

  Id.

¶ 24    Under section 32-1-203(1), and after the geographical shift to

  the 70 Ranch property, the only proper governing authority to

  approve the proposed departure from the district’s service plan was

  the Board of County Commissioners of Weld County. § 32-1-203;

  see also Upper Bear Creek, 715 P.2d at 800. In order to properly

  adopt the belated 2013 plan — which, as the trial court noted,

  effectively sought retroactive approval for the district’s actions

  (including taxation) after the 2011 geographic shift — the district

  needed approval from the board of county commissioners of each

  county with territory in the district. See § 32-1-203(1). After the

  geographical shift away from Lochbuie, the district no longer fell

  under the narrow exception in section 32-1-203(1) for a special

  district contained entirely within the boundaries of a municipality.

  Id. The district’s borders extended outside of Lochbuie and into

  Weld County, triggering additional notice and approval

  requirements. See §§ 32-1-203, -207. We therefore agree with the

  district court that the district’s 2011 geographical shift and its


                                     12
  altered purposes, as reflected in the delayed 2013 plan, lacked

  approval from an appropriate governing authority under section 32-

  1-203(1).

¶ 25   For example, the reference in section 32-1-401(1), C.R.S.

  2016, that a county or municipality may file written objection to the

  inclusion of territory within a district and similar language in

  section 32-1-501(2), C.R.S. 2016 (regarding objections to the

  exclusion of territory from a district) — coupled with the

  requirement of approval from the board of county commissioners

  contained in section 32-1-207(2)(a) — support the proposition that

  the legislature intended the county to have notice. After all, how

  can the county object to or approve a district’s action if it is not

  provided notice of the district’s proposed action? See, e.g., Climax

  Molybdenum Co., 812 P.2d at 1173-74 (we must give statutes a

  reasonable construction); Upper Bear Creek, 715 P.2d at 800

  (invalidating modification that lacked appropriate approval).

¶ 26   The record does not document that the Weld County Board of

  County Commissioners ever approved the district’s 2011 material




                                     13
  alterations (in purpose or location).3 Accordingly, the purported

  changes violated the Act and the 2004 plan.

¶ 27   Sand Hills argues that the inclusion or exclusion of property

  within a district cannot impair or affect its organization and that

  once formed the district’s status as a legal entity cannot be

  challenged. This sort of unbounded power is not contemplated by

  the Act. The Act is clear that material modifications of a district’s

  service plan can be challenged. See § 32-1-207(2)(a); see also

  § 32-1-209 (requiring districts to report to the board of county

  commissioners and allowing the county treasurer to withhold

  moneys). To hold otherwise would lead to an absurd result, which

  we must avoid. Crandall, 238 P.3d at 662.

¶ 28   Sand Hills further argues that, even if deemed a material

  modification of the 2004 plan, the 2011 exclusion of Lochbuie from

  the district’s boundary cannot affect the district’s legal status or

  authority to conduct business. However this argument conflicts

  with the clear language of the Act, which requires the appropriate


  3 The briefing reflects that Sand Hills relied only on the Lochbuie
  Town Council’s approval. But, as soon as the district exceeded
  Lochbuie’s boundaries, the Town Council ceased to have authority
  to approve purpose or location changes to the plan.

                                     14
  governing authority to approve material modifications to a service

  plan. See § 32-1-207(2)(a); § 32-1-209 (reporting requirements and

  sanctions authorized).

¶ 29   Sand Hills also argues that the exclusive remedy under the Act

  would be to enjoin the faulty material modification, and that based

  on Sand Hills’ notice dated April 1, 2009, the time period for

  challenges to its 2011 and 2009 actions expired before Taxpayers

  filed their original lawsuit. See § 32-1-207(3)(b) (providing that an

  action to enjoin the levy of taxes by a special district must be

  brought within forty-five days of the special district filing notice of

  its intent to undertake the challenged action). But, Sand Hills’ only

  notice, which was published in the Brighton Standard Blade

  newspaper (located in Adams County), did not meet the statutory

  notice requirements needed to include the 70 Ranch property

  (located in Weld County) in the district. Section 32-1-207(3)(b)

  unambiguously requires that such notice “shall describe the activity

  proposed to be undertaken by the special district” and include the

  timeframe for actions to enjoin such activity.

¶ 30   Sand Hills’ 2009 publication did not advise that a material

  departure from the 2004 plan was proposed or that the operative


                                     15
  objection timeline would begin to run. And, Sand Hills has not

  cited any portion of the record evidencing that it properly provided

  the Weld County Board of County Commissioners with notice of the

  2011 or 2009 material departures. Sand Hills’ timeframe argument

  fails. Sand Hills’ 2009 notice did not meet the statutory

  requirements for notice under section 32-1-207(3)(b).

¶ 31   For all of the foregoing reasons, we affirm the trial court’s

  grant of Taxpayers’ motions for summary judgment as to the time

  period after April 28, 2011.

                   2.     The District’s 2009 Actions

¶ 32   We now focus on the district’s geographic shift in 2009 to

  include the 70 Ranch property. For reasons similar to those

  articulated above, we conclude that this shift was also a material

  modification of the district’s 2004 plan that required, but did not

  receive, the approval of the Weld County Board of County

  Commissioners.

¶ 33   Section 32-1-207(2)(a) provides examples of changes of a basic

  or essential nature. The Act contemplates adding new types of

  services, decreasing the level of services, as well as decreases in the

  existing or projected need for services in the organized area as


                                    16
  potential material modifications to a service plan. Id. The district’s

  inclusion of the 70 Ranch property in 2009 changed the district’s

  basic or essential nature, because new, substantial acreage (13,000

  acres) outside of Lochbuie was proposed for district services.

¶ 34    Sand Hills argues that district boundary changes are not

  material modifications. However, when the boundary change, as

  here, involved local town-level approval of the inclusion of property

  over which a county-level governing body has authority, the Act

  protects the county from a special district including land within its

  boundaries and imposing tax liability on property without the

  county’s knowledge or approval. See § 32-1-207(2)(a). Because

  special district action could unfairly burden county land previously

  located outside of the special district, the Act requires notice to and

  approval from the correct governing authority — here, Weld County.

  Id.

¶ 35    Adding the 70 Ranch property, with only the Lochbuie Town

  Council’s approval and without notice to, or consent from, Weld

  County, materially altered the district’s 2004 plan and fell short of

  the Act’s requirements. The 2004 plan clearly articulated a

  localized effort to fund the Altamira Development. Moreover, the


                                    17
  district’s failure to even begin to provide any of the benefits

  proposed by the 2004 plan, while imposing a mill levy on Taxpayers

  beginning in 2009, exemplifies the sort of district action (or

  inaction) that warrants oversight.4 Absent Weld County’s approval,

  Sand Hills’ actions violated the Act.

¶ 36   Similarly, by adding the 70 Ranch property, located outside of

  Lochbuie, the district could no longer rely on the narrow exception

  in section 32-1-203(1) (for districts entirely within a municipality)

  and had to get the Weld County Board of County Commissioners’

  approval for material modifications to the service plan. See §§ 32-1-

  203(1), -207(2)(a). Because the 2009 geographic shift constituted a

  material modification of the service plan, the attempted execution of

  the geographic inclusion, without approval from the Weld County

  Board of County Commissioners, violated the Act. See §§ 32-1-

  203(1), -207(2)(a).



  4 The county would certainly have an interest in any mill levy
  imposed and could be concerned with the district’s compliance with
  other state law, such as the Taxpayer’s Bill of Rights Amendment to
  the Colorado Constitution, see Colo. Const. art. X, § 20(1).
  Precisely because of these interests, the Act requires reporting to
  the county and includes potential sanctions for failure to do so. See
  § 32-1-209, C.R.S. 2016.

                                     18
¶ 37   In sum, the district’s geographical shifts, in 2009 and in 2011,

  the district’s failure to implement the services articulated in the

  2004 plan, and the district’s unilateral actions that effectively

  expanded the 2004 plan without the appropriate government’s

  approval constituted de facto material modifications to the 2004

  plan and violated the Act.5 Because of this, the district did not have

  taxing authority either between 2009 and 2011 or after 2011. We

  therefore affirm the trial court’s judgment as it relates to Taxpayers’

  motion for summary judgment for the time period after the 2011

  geographical shift, but we reverse the trial court’s judgment as it

  relates to Sand Hills’ motion for summary judgment for the time

  period from 2009 until 2011.

            3.     Notice to the Subsurface Mineral Lessees

¶ 38   The parties and the trial court focus much argument and

  analysis on whether owners of a subsurface mineral lease are

  properly considered fee owners such that their approval is required


  5 Sand Hills’ alleged compliance with sections 32-1-401
  and -402(1)(d), C.R.S. 2016 (providing how a special district may
  alter its boundary by the inclusion of more property and stating
  that a change of boundary shall not affect the special district’s
  organization), does not justify its noncompliance with section 32-1-
  207(2)(a), C.R.S. 2016.

                                    19
  for the inclusion of property within a special district pursuant to

  section 32-1-401(1)(a). However, because we reach our conclusion

  based solely on the fact that the district’s actions in 2009 and 2011

  constituted material modifications of the service plan under section

  32-1-207(2)(a), we need not determine the breadth of the term “fee

  owner.”6 See Laleh v. Johnson, 2016 COA 4, ¶ 9 (a court need not

  determine all issues when our resolution of another issues

  concludes the matter) (cert. granted Sept. 6, 2016); Robertson v.

  Westminster Mall Co., 43 P.3d 622, 628 (Colo. App. 2001) (court

  does not render advisory opinions).

                       III.   Appropriate Remedy

¶ 39   Sand Hills contends that the trial court erred by requiring it to

  preserve funds paid by Taxpayers. We disagree.

¶ 40   At a status conference in April 2015, the trial court heard

  argument about whether Taxpayers should have to pay taxes in

  2014 and whether Sand Hills should be forced to hold the funds


  6 We need not address the parties’ arguments regarding a court’s
  ability to dissolve a special district (which the trial court’s order did
  not do), separation of powers, or the Colorado Constitution. See
  Tyler v. Sch. Dist. No. 1, 177 Colo. 188, 189, 493 P.2d 22, 23 (1972)
  (“When it is not necessary for the decision to test the constitutional
  questions raised, we do not so do.”).

                                     20
  they received pending the outcome of the case on appeal. At that

  hearing, counsel for Sand Hills stated, with regard to taxes paid for

  2014 and going forward,

            [W]e understand the plaintiff’s concern and we
            are fully willing to hold these funds in a
            segregated account, and agree not to spend it,
            and agree to your entry of an order that directs
            us not to spend those funds . . . that is the
            solution that we think is the best one . . . we
            don’t object to Sand Hills holding those funds
            in a segregated account, pursuant to the order
            of the Court.

  We therefore conclude that, as to taxes paid for 2014 and after,

  Sand Hills acquiesced to the trial court’s action and failed to

  properly preserve their argument. See Berra v. Springer &

  Steinberg, P.C., 251 P.3d 567, 570 (Colo. App. 2010).

¶ 41   As to the preservation of funds relating to taxes paid for 2011

  through 2013, Sand Hills preserved their objection in their written

  motion.

¶ 42   After the court granted summary judgment in favor of

  Taxpayers for the time period after April 28, 2011, the parties filed

  written briefs on Taxpayers’ motion to preserve funds and assets

  from tax years 2011 through 2013. The trial court ordered that,

  “[t]o the extent the funds collected from the [Taxpayers] exist, the


                                    21
  Court orders that the funds be preserved.” Sand Hills argues that

  this order amounted to a prejudgment writ of attachment. We agree

  with Taxpayers that this order amounts to a stay of judgment

  pending appeal; thus, we review for an abuse of discretion. See

  Romero v. City of Fountain, 307 P.3d 120, 122 (Colo. App. 2011).

¶ 43   Having affirmed the trial court’s judgment as it related to the

  2011 through 2013 tax years, we also conclude that the trial court’s

  order preserving funds received for tax years 2011 through 2013 (to

  the extent such funds existed) was not manifestly arbitrary,

  unreasonable, unfair, or contrary to law. Dickinson v. Lincoln Bldg.

  Corp., 2015 COA 170M, ¶ 7. Thus, the trial court did not abuse its

  discretion. Id.

                    IV.   Noble and Other Taxpayers

¶ 44   Noble was joined as an involuntary plaintiff in Taxpayers’

  amended complaint below. Noble filed pleadings in the trial court

  and a brief on appeal. It argues that it is similarly situated to

  Taxpayers and that any relief granted to Taxpayers on appeal

  should also extend to taxes paid by Noble. We agree.

¶ 45   From the beginning of this litigation, Noble has held itself out

  as being similarly situated to Taxpayers — Noble paid taxes


                                    22
  following Sand Hills’ inclusion of the 70 Ranch property within the

  district’s borders. However, the trial court’s summary judgment

  order focused only on Taxpayers and did not mention Noble, other

  than including it as an involuntary plaintiff on the order’s caption

  page. We conclude that because Noble was involved throughout the

  litigation below as a party similarly situated to Taxpayers, the relief

  granted to Taxpayers applies to Noble. On remand, the trial court

  shall consider Noble similar to Taxpayers and shall make rulings

  accordingly.

¶ 46   However, nothing in the record indicates that other taxpayers

  agreed to be represented in this litigation. See Prinster v. Dist.

  Court, 137 Colo. 393, 397, 325 P.2d 938, 940 (1958) (generally, a

  court avoids adjudicating the rights of parties not before it).

¶ 47   Accordingly, our conclusions here and the trial court’s rulings

  apply to Bill Barrett Corporation, Bonanza Creek Energy, Inc., and

  Noble Energy, Inc. as parties to this case.

                            V.     Conclusion

¶ 48   The judgment is affirmed in part and reversed in part. The

  case is remanded to the trial court to order the release of the

  preserved funds for the 2011-2013 period and to enter a judgment


                                     23
for funds collected from April 29, 2009, until April 28, 2011,

consistent with this opinion.

     JUDGE BERNARD and JUDGE RICHMAN concur.




                                 24